Case 1:18-cr-20685-KMW Document 158 Entered on FLSD Docket 10/30/2019 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           CASE NO.18-CR-20685-WILLIAMS/TORRES




                                                                                             J
     UNITED STATES OF AMERICA

     v.
                                                                               -SEALED
     FRANCISCO CONVIT GURUCEAGA, et                                           /
                                                                              - NOT SEALE£_
     al.,

                    Defendants.                                     Per Local Rule 5.4(d), the matter(s)
                                                                    shall remain sealed.
                                                                    _years;_(specific date);
                                                                    _     permanc:ntly; _ _ (other).
                                                ORDER

           THIS MATTER comes before the Court on the United States' motion to unseal docket

    entry 126 in the above-captioned matter.   Having reviewed the Motion and the matter, it is hereby

           ORDERED that the Clerk of the Court shall unseal docket entry 126 filed in this case.



           Done this~_·
                     day of       -~-'-
                                      1 --
                                         .-,-
                                            . ',
                                               -o~~
                                                  < ~---•        2019, in Chambers, Miami, Florida.




                                                        KATHLEEN M. WILLIAMS
                                                        UNITED STi TES DISTRICT JUDGE


    Copy to:

    Clerk of the Court
    AUSA Nicole Grosnoff
